Exhibit 10.1

 



EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”), dated as of September 28, 2015 (the
“Effective Date”), is made by and between Neurotrope, Inc., a Nevada corporation
and its operating subsidiary, Neurotrope BioScience. Inc., a Delaware
corporation (collectively, the “Company”), and Charles S. Ramat (“Executive”).
In consideration of the mutual covenants and agreements set forth herein, the
parties agree as follows:

 

1.                  Employment and Duties. Subject to the terms and conditions
of this Agreement, the Company agrees to employ Executive to serve as President
and Chief Executive Officer of each of Neurotrope, Inc. and Neurotrope
BioScience, Inc. on a full-time basis; provided, however that Executive shall be
permitted to have sufficient time to handle other personal and business affairs
which do not interfere with his responsibilities to the Company. Executive
accepts such employment and agrees to undertake and discharge the duties and
responsibilities customary to such position as may be reasonably prescribed from
time to time by the Board of Directors (the “Board”) of the Company. Throughout
the Employment Term (as defined below), Executive shall report to the Board.
Executive’s office shall be located at the Company’s offices in Newark, New
Jersey or in the New York metropolitan area if the current offices are moved.

 

2.                  Term. The term of Executive’s employment pursuant to this
Agreement commences on the Effective Date and, unless terminated as set forth in
Section 8, shall continue for a period of one (1) year ending on the first
anniversary of the Effective Date (the “Initial Term”). Following the Initial
Term, this Agreement shall be extended automatically for successive one (1) year
periods (each, an “Extension Term”), unless either party gives written notice to
the other party at least sixty (60) days prior to the end of the Initial Term or
the then-current Extension Term, as applicable, of its intention not to extend
the term of the Agreement (termination pursuant to the delivery of such notice
by either party, “Non-Renewal”, and the Initial Term and any Extension Term(s),
collectively, the “Employment Term”). Notwithstanding the foregoing, Executive
shall at all times be considered an “at will” employee (subject to the
obligations set forth in this Agreement). During the Employment Term, so long as
the Executive is willing to stand for re-election, the Company shall nominate
him for re-election as a Director at the annual meeting (and any other meeting)
of stockholders for the election of Directors and use its best efforts to secure
his re-election.

 

3.                  Salary. During each year of the Employment Term, Neurotrope
shall pay Executive an annual base salary, before deducting all applicable
withholdings required by law, of Four Hundred Fifty Thousand Dollars ($450,000)
per year (the “Base Salary”), all salaries payable at the time and in the manner
dictated by the Company’s standard payroll policies.

 

4.                  Other Compensation and Fringe Benefits. In addition to any
executive bonus, retirement, deferred compensation and long-term incentive plans
which the Company may from time to time make available to Executive, Executive
shall be entitled to the following during the Employment Term:

 

a.                   all benefits generally available to the Company’s and/or
Neurotrope’s officers in accordance with the terms of those benefit plans or
comparable reimbursement in accordance with the Company’s policies;

 



 

 

 

 

b.                  all retirement, life, disability, medical and dental plan
benefits generally available to the Company’s and/or Neurotrope’s officers in
accordance with the terms of those plans or comparable reimbursement in
accordance with the Company’s policies;

 

c.                   immediately upon commencement of the Employment Term,
Executive shall, subject to applicable law, become a named insured under the
Company’s Directors and Officers (“D&O”) insurance and be entitled to the same
coverage under such D&O insurance policy as historically provided to the
Company’s President and/or Chief Executive Officer;

 

d.                  a discretionary incentive bonus determined by the Board of
up to fifty percent (50%) of the Base Salary (the “Bonus”) commencing with his
appointment to Chief Executive Officer on September 12, 2014, and annually
thereafter to be earned and payable based upon attainment of both corporate and
individual annual performance goals as determined by the Board or the
Compensation Committee thereof after consultation with Executive. Executive’s
performance goals for a year shall be determined and communicated to Executive
no later than December 31st of the immediately preceding year (i.e., December
31, 2015 for the 2016 bonus opportunity). The Bonus opportunity may be
periodically reviewed and may from time to time be adjusted as determined by the
Board or the Compensation Committee thereof. The Bonus shall be paid not later
than March 15 of the calendar year immediately following the year to which the
Bonus relates. Notwithstanding the foregoing, Executive’s performance 2015 shall
be considered and any bonus amount for 2015 shall be paid with any bonus payable
for performance during 2015 to other officers of the Company; and

 

e.                 compensation in the same amounts as the Company provides to
its directors for service in the capacity of a director.

 

5.                  Equity Incentive Grant. Contingent upon Neurotrope, Inc.’s
successful completion of a financing transaction pursuant to which it raises at
least ten million dollars ($10,000,000)(the “Financing Transaction”) in direct
gross proceeds to the Company during the first eighteen (18) months of the
Employment Term, Neurotrope, Inc. shall grant to Executive a non-qualified stock
option exercisable for 100,000 shares of common stock of Neurotrope, Inc. (the
“Financing Option”). The Financing Option will be issued to Executive on the
date of the closing of the applicable Financing Transaction (assuming Executive
remains employed under this Agreement as the President and Chief Executive
Officer of the Company as of such date), will be fully vested as of the date of
the grant, and will have an exercise price per share equal to the price per
share paid by investors for securities of the Neurotrope, Inc. in the applicable
Financing Transaction, and will have an exercise period of ten (10) years from
the date of grant which is not reduced by any termination of employment or
services.

 

6.                  Vacation. Executive shall be entitled to five (5) weeks of
paid vacation per annum, which shall accrue at a rate of 2.083 days per month
from the Effective Date, to be taken at a time or times acceptable to the
Company, having regard to its operations. In addition, Executive shall be
entitled to such holidays consistent with Neurotrope’s policies and practices
with respect to its officers.

 

7.                  General Expense Reimbursement. Neurotrope shall reimburse
Executive for all pre-approved business related expenses incurred in the
performance of Executive’s job duties, promptly upon presentation of appropriate
supporting documentation and otherwise in accordance with the expense
reimbursement policy of Neurotrope.

 



 

 

 

 

8.                  Termination of Employment. The Company or Executive may
terminate Executive’s employment at any time and for any reason in accordance
with this Section 8. The Employment Term shall be deemed to have ended on the
Date of Termination (as defined herein).

 

a.                   Notice of Termination. Any purported termination of
Executive’s employment (other than by reason of (i) death or (ii) Non-Renewal)
shall be communicated by written Notice of Termination (as defined herein) from
one party to the other in accordance with the notice provisions contained in
Section 19. For purposes of this Agreement, a “Notice of Termination” shall mean
a notice that indicates the Date of Termination (as that term is defined in
Section 8(b)), and, with respect to a termination due to Cause (as that term is
defined in Section 8(c)) or Disability (as that term is defined in Section
8(d)), sets forth in reasonable detail the facts and circumstances that are
alleged to provide a basis for such termination) and further, with respect to a
termination by Executive due to Good Reason (as that term is defined in Section
8(e)), sets forth in reasonable detail the facts and circumstances that are
alleged to provide a basis for such termination. A Notice of Termination from
the Company shall specify whether the termination is with or without Cause or
due to Disability, and a Notice of Termination from the Executive shall specify
whether the termination is with or without Good Reason.

 

b.                  Date of Termination. For purposes of the Agreement, “Date of
Termination” shall mean, (i) in the case of termination by reason of Executive’s
death, the date of Executive’s death; (ii) in the case of Non-Renewal, the last
day of the Initial Term or the then-current Extension Term, as applicable; and
(iii) in any other case, the date specified in the Notice of Termination (which
date shall not be earlier that the sixtieth (60th) day following the date the
Notice of Termination is given except in the case of termination for Cause, for
which the Company may give less than sixty (60) days’ notice but at least ten
(10) business days notice(during which notice period the Executive shall have
the opportunity to explain the situation and correct any misunderstandings), and
termination for Good Reason, for which the Executive may give less than sixty
(60) days’ notice but at least ten (10) business days notice(during which notice
period the Company shall have the opportunity to explain the situation and
correct any misunderstandings).

 

c.                   Cause. For purposes of this Agreement, “Cause” shall mean:
(i) any substantial, continuing material breach of this Agreement by Executive;
(ii) any willful or gross neglect by Executive of his duties and
responsibilities hereunder; (iii) any fraud, criminal misconduct, breach of
fiduciary duty, or dishonesty by Executive in connection with the performance of
his duties and responsibilities hereunder; (iv) the commission by Executive of
any (A) felony or (B) crime or act of moral turpitude; (v) insubordinate
disregard of any reasonable lawful direction given to Executive by the Board; or
(vi) significant failure or significant refusal to comply with the Company’s or
Neurotrope’s reasonable and lawful written policies and procedures as provided
to Executive in advance; as determined by a majority of the members of the
Neurotrope, Inc. Board of Directors; provided, however, that clauses (v) and
(vi) shall not be Cause for termination if at the time of Executive’s refusal to
follow such instructions or policies, Executive has Good Reason pursuant to
Section 8(e) of this Agreement.

 



 

 

 

 

d.                  Disability. For purposes of this Agreement, “Disability”
means Executive is entitled to long-term disability benefits under Neurotrope’s
long-term disability plan or policy as in effect on the Date of Termination, or
if no such policy exists, Executive’s inability, for a period of at least six
(6) consecutive months, to perform the functions, duties and responsibilities
which he had been performing for the Company, by reason of any medically
determinable physical or mental impairment which can be expected to last for a
continuous period of not less than twelve (12) months, as determined by an
independent and licensed medical doctor agreed to by the parties.

 

e.                   Good Reason. The Executive may terminate the Employment
Term for “Good Reason”. For purposes of this Agreement, “Good Reason” shall mean
that (i) the Company has failed, without Executive’s consent, to pay Executive
any compensation, benefits or reimbursements due to Consultant under Sections 3,
4 or 5 of this Agreement, (ii) the Company has breached any of its material
representations, warranties or covenants under this Agreement, the Preferred
Stock Agreement, as amended, the Stock Option Agreements, or any other agreement
between the Company and the Executive; (iii) the Executive’s compensation is
reduced, (iv) the Executive’s position, title or authority is materially reduced
without his consent; (v) the Executive is willing to stand for re-election as a
Director of the Company at an annual meeting or any other meeting of
stockholders for election of Directors, but is not renominated by the Company’s
management for a reason other than Cause, (vi) a Change of Control (as defined
herein) has occurred (vii) the Company relocates Executive’s place of work
outside of the New York metropolitan area, or (viii) a Successor to the Company,
as defined below, fails to assume expressly and agree in writing to perform this
Agreement, as referred to in Section 26 below. To be considered a resignation
for Good Reason under this Paragraph, the Executive must resign employment
within 60 days of the Executive’s actual knowledge of the occurrence of the Good
Reason event.

 

f.                   Change of Control. For purposes of this Agreement, “Change
of Control” shall mean the occurrence of any of the following events (for
purposes of this Section 8(f), persons will be considered to be acting as a
group if they are the owners of a corporation or other entity that enters into a
merger, consolidation, purchase or acquisition of stock, or similar business
transaction with the Company):

 

(i) A change in ownership of the Company which occurs on the date that any one
person, or more than one person acting as a group (“Person”), acquires ownership
of stock in the Company that, together with the stock already held by such
Person, constitutes more than 50% of the total voting power of the stock of the
Company; or.

 

(ii) The individuals who constitute the members of the Board cease, by reason of
a financing, merger, combination, acquisition, takeover, change of ownership, or
other non-ordinary course transaction affecting the Company, to constitute at
least fifty-one (51%) of the members of the Board; or

 



 

 

 

 

(iii) The consummation of any of the following events: (A) a change in the
ownership or control of a substantial portion of the Company’s assets, which
occurs on the date that any Person acquires (or has acquired during the twelve
(12) month period ending on the date of the most recent acquisition by such
Person) assets from the Company that have a total gross fair market value equal
to or more than 50% of the total gross fair market value of all of the assets of
the Company immediately prior to such acquisition or acquisitions, including
without limitation, by sale, license or other contractual relationship, (B) a
merger, consolidation or reorganization involving the Company, where either or
both of the events described in clauses (i) or (ii) above would be the result,
(C) a liquidation or dissolution of or appointment of a receiver, rehabilitator,
conservator or similar person for, or the filing by a third party of an
involuntary bankruptcy against, the Company, or the filing by the Company of
voluntary bankruptcy or other insolvency or reorganization proceeding, or (D)
the Company ceases to actively conduct business.

 

9.                  Obligations of the Company upon Termination. Upon the
termination of Executive’s employment for any reason or no reason, with or
without Cause, or with or without Good Reason, or upon Non-Renewal, he shall be
entitled to his accrued but unpaid vacation and the Base Salary through the Date
of Termination; any unpaid Bonus for any year prior to the year in which
Executive’s employment terminates; any benefits mandated under the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”) or state equivalent, or
required under the terms of any death, insurance, or retirement plan, program,
or agreement provided by the Company to which Executive is a party or in which
Executive is a participant, including, but not limited to, any short-term or
long-term disability plan or program, if applicable (collectively, the salary
and benefits described in the preceding sentence shall be referred to herein as
the “Accrued Benefits”).

 

a. Termination by the Company for a Reason Other than Cause; Termination by the
Executive for Good Reason; and Non-Renewal by the Company. In addition to the
Accrued Benefits, if Executive’s employment is terminated during the Employment
Term by the Company for a reason other than Cause, Death or Disability, or is
terminated by the Executive for Good Reason, or upon expiration of the Initial
Term or any Extension Term, is not renewed by the Company, provided that
Executive and the Company execute a full general mutually agreeable mutual
release subject to the terms of this Agreement (setting forth customary
exceptions to the release by Executive including without limitation, Executive’s
entitlement to the Accrued Benefits and Severance, continued indemnification and
D&O insurance policy coverage, all rights under stock option and stock award
agreements, shareholder, registration rights, investor rights and similar
agreements, rights as a shareholder of the Company and restoration of the
Consulting Agreement with Ramat Consulting Corp. as referred to in Section 14
below) , and not revoked during the seven (7) days following delivery of such
release, releasing all claims, known or unknown, that Executive may have against
the Company and their affiliates (other than the exceptions as referred to
above) and the Company and its affiliates may have against Executive and such
release has become effective in accordance with its terms prior to the sixtieth
(60th) day following the Date of Termination (with the Company covenanting to
execute such release within three (3) days after Executive executes such
release), then Executive shall be entitled to payment by the Company in a lump
sum equal to Executive’s then current Base Salary less $50,000 multiplied by
50%, or $200,000 ($450,000 - $50,000 X 50%) as of this date; such amount to be
paid on the sixtieth (60th) day following the Date of Termination (the
“Severance”). The Severance shall be contingent upon Executive’s compliance with
Sections 10, and 12. For the avoidance of doubt, notwithstanding anything in
this Section 9(a) to the contrary, if Executive’s employment is terminated for
any reason set forth in Section 9(b), below, then Executive shall not be
entitled to receive the Severance. In addition, in such events of termination
under this Section 9(a) or non-renewal, in addition to the Severance, the
Consulting Agreement between the Company and Ramat Consulting Corp. dated
February 28, 2013 shall, upon the Termination Date, be automatically, and
without any further action by the parties hereto, be restored and fully
effective and reinstated under the same terms and conditions as set forth
therein, as referenced in Section 14 below. Furthermore, in the event of a
termination by the Company without Cause or for Non-Renewal or due to death or
Disability or by the Executive with Good Reason, (i) all unvested options under
all of the Stock Option Agreements between the Company and Executive (including
without limitation, two such agreements dated August 23, 2013, an agreement
dated July 23, 2014) shall be allowed to vest during the balance of their term,
automatically and without any further action by the parties hereto
notwithstanding that Executive, on the scheduled vesting dates, may no longer be
an employee, director, or service provider to the Company, and (ii) all vested
options (including those whose vesting occurs pursuant the preceding clause)
under all of the Stock Option Agreements between the Company and Executive
(including without limitation, options granted under three agreements dated
August 23, 2013; under agreement dated July 23, 2014; under agreement dated
September 22, 2014; and under agreement covering the Financing Option) shall
continue to be exercisable for a period of ten (10) years following the
respective dates of grant.

 



 

 

 

 

b. Termination by the Company for Cause or by Reason of Death or Disability and
Termination by Executive without Good Reason. If Executive’s employment is
terminated during the Employment Term; (x) by the Company for Cause or due to
Executive’s death or Disability; or (y) by Executive without Good Reason, then
Executive shall not be entitled to receive the Severance, and shall only be
entitled to the Accrued Benefits. In the event of Executive’s death, all amounts
payable to Executive shall be payable to Executive’s estate, and in the event of
Executive’s Disability, all amounts payable to Executive shall be payable to
Executive or Executive’s legal representative.

 

10.              Confidentiality. Executive acknowledges and agrees that: (i) he
will be exposed to some of the most sensitive and confidential information
possessed by the Company including strategic plans, marketing plans, information
regarding long-term business opportunities and information regarding the
development status of specific Company products, and (ii) the aforementioned
information represents the product of the Company’s substantial investment in
research and innovation, is critical to the Company’s competitive success, is
disclosed to the Company’s senior leaders only on a strictly confidential basis,
and is not made accessible to the public or to the Company’s competitors.

 

Executive further acknowledges and agrees that the business in which the Company
is engaged is intensely competitive and that his employment by the Company has
required, and will continue to require, that he have access to, and knowledge
of, confidential information of the Company, including, but not limited to,
certain or all of the Company’s methods, information, systems, plans for
acquisition or disposition of products, expansion plans, financial status and
plans, customer lists, client data, personnel information and trade secrets of
the Company.

 



 

 

 

 

Therefore, during the term of this Agreement, Executive agrees to abide by all
of the confidentiality provisions of the Consulting Agreement referenced in
Section 14 below.

 

11.              Non-Delegation of Executive’s Rights. The obligations, rights
and benefits of Executive hereunder are personal and may not be delegated,
assigned or transferred in any manner by Executive.

 

12.              Return of Company Property. Upon termination of Executive’s
employment for any reason or earlier, upon the Company’s request, Executive
shall promptly return to the Company all Property (as defined herein) in his
possession that has been entrusted or made available to Executive by the
Company. For purposes of the Agreement, “Property” means all records, files,
electronic storage media, memoranda, reports, price lists, customer lists,
drawings, plans, sketches, keys, codes, computer hardware and software,
equipment and other property of any kind or description prepared, used or
possessed by Executive during Executive’s employment with the Company and, if
applicable, any of its affiliates (and any duplicates of any such property),
which relate to the Company or its affiliates, or the Company’s or its
affiliates’ business, products or services.

 

13.              Remedies. In the event of a breach or threatened breach by
Executive of any provision of Sections 10 or 12, Executive consents and agrees
that the Company is entitled to seek injunctive relief in a court of appropriate
jurisdiction, without the need to post any bond. The aforementioned equitable
relief shall be in addition to, not in lieu of, the right of the Company to
claim and recover damages in addition to injunctive relief.

 

14.              Entire Agreement and Amendment. This Agreement embodies the
entire agreement and understanding of the parties hereto in respect of the
subject matter of this Agreement, and supersedes and replaces all prior
agreements, understandings and commitments with respect to such subject matter.
This Agreement(until its expiration or termination) also supersedes and replaces
the Consulting Agreement effective February 28, 2013, as amended, between Ramat
Consulting Group and Neurotrope Bioscience, Inc., and any amendments thereto,
(the “Consulting Agreement”), a copy of which is attached hereto. This Agreement
may be amended only by a written document signed by both parties to this
Agreement. However, should this Agreement terminate or expire due to non-renewal
prior to the stated expiration of such Consulting Agreement (i.e., February 28,
2018), then the Company and Executive agree that automatically and without any
further action by any party hereto, the Consulting Agreement shall be restored
and become fully effective and reinstated on the same terms and conditions of
such Consulting Agreement for the balance of its five (5) year term and which
shall expire on February 28, 2018 unless extended or terminated earlier all in
accordance with the terms and conditions of such Consulting Agreement.

 

15.              Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New Jersey, excluding any
conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of the Agreement to the substantive law of
another jurisdiction, and any action brought hereunder shall be brought in a
court of competent jurisdiction in the State of New Jersey. The Company and the
Executive do hereby submit to personal jurisdiction of the federal and state
courts located in the State of New Jersey for purposes of any action brought
hereunder.

 



 

 

 

 

16.              Successors. This Agreement shall inure to the benefit of the
Company and its permitted successors and assign. The Company may assign this
Agreement to any successor or assign (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of the Company.

 

17.              Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

18.              Severability. If any section, subsection or provision hereof is
found for any reason whatsoever to be invalid or inoperative, that section,
subsection or provision shall be deemed severable and shall not affect the force
and validity of any other provision of this Agreement. If any covenant herein is
determined by a count to be overly broad thereby making the covenant
unenforceable, the parties agree and it is their desire that such court shall
substitute a reasonable judicially enforceable limitation in place of the
offensive part of the covenant and that as so modified the covenant shall be as
fully enforceable as if set for the herein by the parties themselves in the
modified form.

 

19.              Notices. Any notice, request, or instruction to be given
hereunder shall be in writing and shall be deemed given when personally
delivered or three (3) days after being sent by United States Certified Mail,
postage prepaid, with Return Receipt Requested, to the parties at their
respective addresses set forth below:

 

To the Company:

 

Chairman of the Board

Neurotrope BioScience, Inc.
50 Park Place
Newark, New Jersey 07102

 

To Executive:

 

Charles Ramat
20 W. 86th St., Apt. 4a
New York, New York 10024

 

20.              Waiver or Breach. The waiver by any party of any provisions of
this Agreement shall not operate or be construed as a waiver of any prior or
subsequent breach by the other party.

 

21.              Tax Withholding. The Company or an affiliate may deduct from
all compensation and benefits payable under this Agreement any taxes or
withholdings the Company is required to deduct pursuant to state, federal or
local laws.

 

22.              Code Section 409A. To the extent applicable, it is intended
that this Agreement and any payment made hereunder shall be exempt from or
comply with the requirements of Section 409A of the Code, and any related
regulations or other guidance promulgated with respect to such Section by the
U.S. Department of the Treasury or the Internal Revenue Service (“Code Section
409A”). In the event any provision of this Agreement relating to payment of the
Severance would cause the Severance payment to fail to be exempt from or satisfy
Code Section 409A, then that provision shall be amended to comply with Code
Section 409A, following which payment of the Severance shall be made in
accordance with the amendment. Without limiting the generality of the foregoing,
for all purposes under this Agreement, reference to Executive’s “termination of
employment” (and corollary terms) with the Company shall be construed to refer
to Executive’s “separation from service” (as determined under Treasury
Regulation Section 1.409A-1(h), as uniformly applied by the Company) with the
Company. In the event that Executive is, at the Date of Termination, a
“specified employee” within the meaning of Code Section 409A and any related
regulations, no amount which is nonqualified deferred compensation subject to
such Code Section 409A and regulations shall be paid to Executive prior to the
date which is six (6) months after Executive’s separation from service ;
provided, however, that such amount shall, within five (5) business days
following the date of termination, be placed into escrow by the Company for the
benefit of Executive. If the payments are delayed as a result of the terms of
this Section 22, than on the first business day following the end of such six
(6) month period (or such earlier date upon which such amount can be released
from escrow and paid under Section 409A of the Code without resulting in a
prohibited distribution), the Company shall pay Executive a lump-sum amount
equal to the cumulative amount that would have otherwise been payable to
Executive during such period.

 



 

 

 

 

23.              Survival. Executive hereby acknowledges that obligations under
Sections 10, 12, and 13 shall survive the termination of Executive’s employment
and of the Employment Term and be binding by their terms at all times subsequent
to the termination of employment for the periods specified therein.
Additionally, upon the expiration or other termination of this Agreement, the
respective rights and obligations of the parties hereto shall survive such
expiration or other termination to the extent necessary to carry out the
intentions of the parties under this Agreement.

 

24.              Acknowledgment of Full Understanding. Executive acknowledges
and agrees that he has fully read, understands, and voluntarily enters into this
Agreement. Executive acknowledges and agrees that he has had an opportunity to
ask questions and consult with an attorney of his choice prior to signing this
Agreement.

 

25.              Indemnification. The Company does hereby indemnify Executive
and his heirs, personal representatives, successors and assigns (“Executive
Indemnified Parties”) and agree to defend and hold them harmless from and
against any and all claims, damages, charges, liabilities, losses, judgments,
fines, penalties, amounts paid in settlement or satisfaction of claims, costs
and expenses (including without limitation reasonable attorneys’ fees and
expenses) arising out of, relating to or accruing in respect of (i) liabilities
and obligations of the Company or its business, products or assets, and claims
relating to the conduct of the Company’s business, including, without
limitation, liabilities for taxes, regulatory fines, assessments and penalties,
and any claims or disputes of the Company with customers, doctors, patients,
hospitals or other medical providers, insurers, investors, lenders, licensees,
licensors, consultants, contractors, employees or others (ii) any breach or
violation of any representation, warranty, covenant or obligation of the Company
under this Agreement and (iii) any claims relating to the Company under federal,
state or foreign securities laws (“Claims”). In addition, and without limitation
of the foregoing sentence, the Company will indemnify Executive to the fullest
and same extent as the Company provides indemnification to Directors generally
from time to time under the Company’s Certificate of Incorporation, by-laws and
applicable law, and under the Company’s policies of D&O insurance. The rights of
indemnification provided by this Section 25 shall be in addition to, and not be
deemed exclusive of, any other rights and remedies apart from this Agreement
which may be available to Executive, whether by any contract, insurance policy,
at law, in equity or otherwise. Notwithstanding the language contained above,
the Company shall not be obligated to indemnify Executive in the event that any
such Claims are caused by or arise from the fraudulent or willful misconduct of
the Executive, as adjudicated by a court of competent jurisdiction.

 



 

 

 

 

26.              Obligations re Successor. The Company will require any
successor (whether direct or indirect, by purchase of assets or capital stock,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company, and whether or not in conjunction with a Change in
Control, to assume expressly and agree in writing to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place. As used in this Agreement, the
“Company” shall mean the Company as hereinabove defined and any successor to its
business and/or assets as aforesaid which assumes and agrees to perform this
Agreement by operation of law or otherwise.

 

27.              Non-Solicit, Non-Compete, Equitable Relief.

 

a.                   Non Solicitation of Employees Executive agrees that while
Executive is employed with the Company, and for one (1) year after Executive’s
employment with the Company terminates for any reason, other than a Change of
Control or by the Company without Cause or for Non-Renewal or by the Executive
with Good Reason, Executive shall not, directly or indirectly, whether on behalf
of Executive or others, solicit, lure, attempt to hire away or hire any
individual who Executive knows, at the time of such solicitation, luring, or
attempt to hire or hire, is or, within sixty (60) days prior to the date of such
termination, luring, or attempt to hire aware or hire, was an employee of the
Company.

 

b.                  Non – Compete For and in consideration of this exposure to
confidential and sensitive information, and further in consideration of the
salary, bonuses, stock and other incentives set forth in this Agreement,
Executive agrees that during his employment with the Company and for twelve (12)
months following the termination of his employment by any party or for any
reason other than a Change of Control, by the Company without Cause, or
Non-Renewal or by the Executive with Good Reason he will not (i) directly or
indirectly engage in or associate in any country in which the Company is doing
or has plans to do business with any entity engaging in the business engaged in
by the Company (i.e., research, development and sale of products using
bryostatin or bryologs (collectively, the “Specified Products”) ; or (ii)
solicit, for competitive business purposes with respect to the Specified
Products, any customer or partner of the Company. Notwithstanding the foregoing,
the Executive and his affiliates shall at all times be permitted to (i) own
passive investments (where he is not a director or officer) of less than twenty
(20 %) percent of any other enterprise and (ii) own investments (where he is not
a director or officer) in large capitalization publicly traded companies in the
pharmaceutical or medical industry, even if by chance such large companies
engage in activities covering the Specified Products.

 



 

 

 

 

c.                   Injunctive Relief .Executive acknowledges that the Company
would suffer irreparable harm if he fails to comply with the provisions of this
Section 27, and that the Company would be entitled to any appropriate relief,
including money damages, equitable relief and attorneys’ fees, without posting a
bond. Executive further acknowledges that enforcement of the covenants in this
section is necessary to ensure the protection and continuity of the business and
goodwill of the Company and that, due to the proprietary nature of the business
of the Company, the restrictions set forth herein are reasonable as to
geography, duration and scope.

 

28.              Proprietary Rights.

 

Executive assigns all of Executive’s interest in any and all inventions,
discoveries, improvements and patentable or copyrightable works initiated,
conceived or made by Executive, either alone or in conjunction with others,
during the Employment Term and related to the Specified Products in the
Company’s business to the Company or its nominee. Whenever reasonably requested
to do so by the Company, Executive, at Company’s expense, shall execute any and
all applications, assignments or other instruments that the Company shall in
good faith deem necessary to apply for and obtain trademarks, patents or
copyrights of the United States or any foreign country or otherwise protect the
interest of the Company and its affiliates in the Specified Products.. These
obligations shall continue beyond the conclusion of the Employment Term with
respect to inventions, discoveries, improvement or copyrightable works
initiated, conceived or made by Executive with respect to the Specified Products
during the Employment Term; and Executive shall not be entitled to receive any
additional compensation in connection with the fulfillment of such obligations.
For clarification of the foregoing, Executive is not a professional scientist,
doctor, researcher or inventor and does not represent or purport that he does or
will have any inventions, discoveries, improvements relating to the Company’s
business or of the Specified Products, and this Section 28 is merely to cover
any peripheral and/or inadvertent intellectual property arising from Executive’s
involvement with the Company’s Specified Products.

 

29.              Attorney Fees.

 

In connection with the drafting and negotiation of this Agreement, the Company
agrees to reimburse Executive for his attorney fees in an amount not to exceed
$5,000.00 upon presentation of an appropriate invoice to the Company’s chief
financial officer.

 

 



 

[Signature Page Follows]

 



 

 

 

 

 

 

IN WITNESS WHEREOF the parties have executed this Agreement on the date first
set forth above.

 

NEUROTROPE, INC.

 

By: /s/ Robert Weinstein

 

Its: Chief Financial Officer, Executive Vice

 

President, Secretary and Treasurer

 

NEUROTROPE BIOSCIENCE, INC.

 

By: /s/ Robert Weinstein

 

Its: Chief Financial Officer, Executive Vice

 

President, Secretary and Treasurer

 

 

 

/s/ Charles S. Ramat
Charles S. Ramat

 



 

 

 

 

 

 

